

 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1
TO
USA TRUCK, INC. 2004 EQUITY INCENTIVE PLAN


This Amendment No. 1 to the USA Truck, Inc. 2004 Equity Incentive Plan (the
"Amendment"), pursuant to Section 16.1 of the Plan, was approved by the Board of
Directors as of June 15, 2011.  All terms in this Amendment shall have the
meaning ascribed in the Plan, unless otherwise defined herein.


Background.  The Plan initially provided that, with respect to Awards to
Nonemployee Directors, the Plan would be administered by the Nonemployee
Directors Stock Option Committee of the Board.  The Board recently created the
Nominating and Corporate Governance Committee and desires to appoint such
committee to administer the Plan with respect to Awards to Nonemployee
Directors.  Further, the qualifications of Directors who may sit on the
Executive Compensation Committee are clarified consistent with current Company
policy.


In accordance with the foregoing, the Plan is hereby amended by amending and
restating Section 3.1 in its entirety to read as follows:


3.1 Administration of the Plan. The Plan shall be administered by the Executive
Compensation Committee of the Board consisting of two or more members of the
Board, all of whom are both a "Non-Employee Director" within the meaning of Rule
16b-3 under the Exchange Act and an "outside director" within the meaning of the
definition of such term as contained in the Treasury Regulation Section
1.162-27(e)(3), or any successor definition adopted under Section 162(m) of the
Code; provided, however, that with respect to Awards to Nonemployee Directors,
the Plan shall be administered by the Nominating and Corporate Governance
Committee of the Board, subject to final Board approval of Awards to Nonemployee
Directors. Notwithstanding the foregoing, except with respect to Awards to
Nonemployee Directors and to officers subject to Section 16 of the Exchange Act
or officers who are or may be Covered Employees, the Board or the Executive
Compensation Committee may delegate responsibility for administering the Plan
with respect to designated classes of eligible persons to different committees
consisting of one or more members of the Board, subject to such limitations as
the Board or the Executive Compensation Committee deems appropriate. Members of
any committee shall serve for such term as the Board may determine, subject to
removal by the Board at any time. To the extent consistent with applicable law,
the Board or the Executive Compensation Committee may authorize one or more
officers of the Company to grant Awards to designated classes of eligible
persons, within limits specifically prescribed by the Board or the Executive
Compensation Committee; provided, however, that no such officer shall have or
obtain authority to grant Awards to himself or herself or to any person subject
to Section 16 of the Exchange Act. All references in the Plan to the "Committee"
shall be, as applicable, to the Executive Compensation Committee, the Nominating
and Corporate Governance Committee, or any other committee or any officer to
whom the Board or the Executive Compensation Committee has delegated authority
to administer the Plan.

 
 

--------------------------------------------------------------------------------

 
